Title: To Thomas Jefferson from Jeremiah Moore, 17 October 1808
From: Moore, Jeremiah
To: Jefferson, Thomas


                  
                     Dear Sir— 
                     Georgetown october 17. 1808
                  
                  When I had the pleasure of Seeing you on Saturday Last I did not reflect that I was now on a tour of professinal duty that would detain me three weeks—and Should you Send me your answer to the Katocton association thro the medium agreed on it will procrastinate its publication beyond the wish of the association—as the object Contemplated next to giveing you ashoreance of his Cordial acquecence in the measures you have adopted during your publick administration was to let the publick know that your Conduct was approved by that Body—you will therefore be So obligeing as to put your answer when prepared into the hands of Mr Charles P: Polk who beares this and with whom I have taken measures for its Immediate publication—I have also to ask you to be So Consending as to furnish him with a copy of the adress it Self that Both that and your answer may be published together.—you Goodness will Excuse the trouble this may occation—and Except at the same time my pursonal respect—I am Sir your—obt Hbbe. Servt—
                  
                     Jeremiah Moore 
                     
                  
               